The plaintiff contends, in his application for a rehearing, that the defendant did not plead the prescription of 3 years. The defendant pleaded, not that the road had become a public road by prescription, but that it had become a public road by tacit dedication. Perhaps we were wrong in calling section 3368 of the Revised Statutes, as amended by Act 220 of 1914, a statute of prescription. It is more appropriate to say that, by virtue of the statute, the road became a public road by tacit dedication. In support of the argument that the statute is unconstitutional in so far as it purports to authorize the taking of private property for a public use without adequate compensation and without due process of law, the learned counsel for appellant cite Torres v. Falgoust, 37 La. Ann. 497. Perhaps the statute would be unconstitutional if construed to mean that a private road that had been kept up, maintained, or worked under authority of the police jury for 3 years before the statute was enacted was converted into a public road by virtue of the statute. We rest our decision in this case upon the fact that the road was kept up and maintained by authority of the police jury for a period exceeding 3 years subsequent to the enactment of the statute.
The application for rehearing is denied. *Page 963